Case 5:21-cv-00240-D Document 1-3 Filed 03/22/21 Page 1 of 6




                                                          EXHIBIT 3
Case 5:21-cv-00240-D Document 1-3 Filed 03/22/21 Page 2 of 6




                                                          EXHIBIT 3
Case 5:21-cv-00240-D Document 1-3 Filed 03/22/21 Page 3 of 6




                                                          EXHIBIT 3
Case 5:21-cv-00240-D Document 1-3 Filed 03/22/21 Page 4 of 6




                                                          EXHIBIT 3
Case 5:21-cv-00240-D Document 1-3 Filed 03/22/21 Page 5 of 6




                                                          EXHIBIT 3
Case 5:21-cv-00240-D Document 1-3 Filed 03/22/21 Page 6 of 6




                                                          EXHIBIT 3
